            Case 1:20-cv-02995-EGS Document 12 Filed 03/22/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 JUDICIAL WATCH, INC.                               )
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )
                                                             Civil Action No. 20-2995 (EGS)
                                                    )
 U.S. DEPARTMENT OF JUSTICE,                        )
                                                    )
                 Defendant.                         )
                                                    )
                                                    )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s Minute Order dated December 23, 2020, Plaintiff Judicial Watch,

Inc. (“Plaintiff”) and Defendant U.S. Department of Justice (“Defendant”), by and through their

respective counsel, submits this Joint Status Report to the Court.

       1.       At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon the Defendant seeking text messages sent from January 1, 2015 to

December 31, 2015 between FBI Deputy Director Andrew McCabe and Lisa Page, Jennifer

Leonard, Peter Strzok, and/or Lisa Monaco. ECF No. 1.

       2.       In the prior Joint Status Report, the parties informed the Court that the FBI

Record/Information Dissemination Section (“RIDS”) had completed its search for responsive

records, and that RIDS anticipated that it would complete its multilevel review and would issue a

final production of non-exempt information on or before March 17, 2021.

       3.       The Defendant informs the Court that the Defendant made a final response to

Plaintiff’s FOIA request on March 17, 2021.
            Case 1:20-cv-02995-EGS Document 12 Filed 03/22/21 Page 2 of 2




       4.       The parties request that the Court allow the parties time to confer, in good faith,

regarding the production of documents, and propose to file a further joint status report by

Monday, May 3, 2021.



March 22, 2021                                 Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney

                                               BRIAN HUDAK
                                               Acting Chief, Civil Division


                                         By:    /s/ Darrell C. Valdez
                                               DARRELL C. VALDEZ, D.C. Bar #420232
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2507
                                               Darrell.Valdez@usdoj.gov

                                               Counsel for Defendant




                                                /s/ Michael Bekesha
                                               MICHAEL BEKESHA, D.C. Bar # 995749
                                               JUDICIAL WATCH, INC.
                                               425 Third Street S.W., Suite 800
                                               Washington, DC 20024
                                               (202) 646-5172
                                               MBekesha@JUDICIALWATCH.org

                                               Counsel for Plaintiff




                                                -2-
